18-14125-shl       Doc 57       Filed 06/11/19       Entered 06/11/19 11:43:08     Main Document
                                                    Pg 1 of 18


 RATTET PLLC
 Attorneys for The Debtor
 202 Mamaroneck Avenue, Suite 300
 White Plains, New York 10601
 (914) 381-7400
 Robert L. Rattet, Esq.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re:                                                              Chapter 11
                                                                     Case No. 18-14125 (SHL)
 MANHATTAN RIVER GROUP, LLC

                              Debtor.
 ----------------------------------------------------------------x

                                    PLAN OF REORGANIZATION

        Manhattan River Group, LLC, (“MRG”), hereby proposes the following Chapter 11 Plan

of Reorganization (the “Plan”) pursuant to the provisions of Chapter 11 of the Bankruptcy Code.

                                                ARTICLE I
                                               DEFINITIONS

        For the purposes of this Plan, and the Disclosure Statement simultaneously filed by the

Debtor, the following terms shall have the respective meanings set forth below (such meanings

to be equally applicable to the singular and plural forms of the terms defined, unless the context

otherwise requires):

        1.1      “Administrative Claims” shall mean all costs and expenses of administration of

the chapter 11 case Allowed under Sections 503(b) or 330(a) of the Code and that are entitled to

priority under Section 507(a)(2) which may include Claims pursuant to Section 506(c) of the

Code.

        1.2      “Allowed Claims” shall mean that portion of a Claim or Interest that, (i) has been

timely filed with the Bankruptcy Court and is liquidated in amount and has not been objected to;
18-14125-shl     Doc 57      Filed 06/11/19    Entered 06/11/19 11:43:08           Main Document
                                              Pg 2 of 18


(ii) has been listed by the Debtor in the Schedules as being neither contingent, unliquidated nor

disputed; or (iii) has been allowed by a Final Order of the Bankruptcy Court.

       1.3     “Article 78 Proceeding” shall mean the Debtor’s Article 78 proceeding pending

against the City of New York Parks & Recreation Department in New York County Supreme

Court under Index No. 160704/2018

       1. 4    “Bankruptcy Court” shall mean the United States Bankruptcy Court for the

Southern District of New York.

       1.5     “Cash” shall mean legal tender of the United States of America or cash

equivalents.

       1.6     “Causes of Action” means any action, claim, cross-claim, third-party claim, cause

of action, controversy, demand, right, lien, indemnity, guaranty, suit, obligation, liability, loss,

debt, damage, judgment, account, defense, remedies, offset, power, privilege, license and

franchise of any kind or character whatsoever, known, unknown, foreseen or unforeseen, existing

or hereafter arising, contingent or non-contingent, matured or unmatured, suspected or

unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable

directly or derivatively, whether arising before, on, or after the Petition Date, in contract or in

tort, in law or in equity or pursuant to any other theory of law (including, without limitation,

under any state or federal securities laws). Causes of Action also includes: (a) any right of setoff,

counterclaim or recoupment and any claim for breach of contract or for breach of duties imposed

by law or in equity, (b) the right to object to Claims or Interests, (c) any claim pursuant to section

362 or chapter 5 of the Bankruptcy Code, (d) any claim or defense including fraud, mistake,

duress, and usury and any other defenses set forth in section 558 of the Bankruptcy Code, and (e)

any state law fraudulent transfer claim.



                                                  2
18-14125-shl     Doc 57     Filed 06/11/19    Entered 06/11/19 11:43:08          Main Document
                                             Pg 3 of 18


       1.7     “Chapter 11 Case” shall mean the Debtor’s above captioned Chapter 11

proceeding.

       1.8     “Claim” is defined in Section 101(5) of the Code, and shall include, without

limitation, Administrative Claims, any claims of whatsoever type or description against the

Debtor, any claim for pre-Petition Date interest, post-Petition Date interest or contingent interest,

any claim against the Debtor arising out of the rejection of executory contracts, any claim against

the Debtor arising from the recovery of property under Sections 550 and 553 of the Code and

any claim against the Debtor that does not arise until after the commencement of the chapter 11

case for a tax entitled to priority under Section 507(a) of the Code.

       1.9     “Code” shall mean the Bankruptcy Code, Title 11 U.S.C. Section 101 et. seq. as

amended from time to time and applicable to this case.

       1.10    “Confirmation Date” shall mean the date upon which the Confirmation Order is

entered by the Bankruptcy Court.

       1.11    “Confirmation Order” shall mean the order of the Bankruptcy Court pursuant to

Section 1129 of the Code confirming the Plan.

       1.12    “Debtor” shall mean Manhattan River Group, LLC.

       1.13    “Disputed” shall mean a Claim or Interest, or any portion of a Claim or Interest,

that is not Allowed and is not either disallowed under a Final Order or has not been withdrawn.

       1.14    “Effective Date” shall mean the date upon which the Confirmation Order

becomes a Final Order.

       1.15    “Final Order” shall mean an order or judgment which has not been stayed and as

to which order or judgment the time to appeal or seek review or rehearing has expired and as to

which no appeal, petition for review or rehearing is pending.



                                                  3
18-14125-shl      Doc 57    Filed 06/11/19     Entered 06/11/19 11:43:08         Main Document
                                              Pg 4 of 18


         1.16 “Guaranteed Obligations” shall mean any monetary amounts due or payable by any

Interest holders, or any of their affiliates, successors and assigns, pursuant to any Causes of

Action, Claim, judgement, executory contract or unexpired lease to which Debtor is or was a

party.

         1.17 “Indemnification Obligations” means obligations of the Debtor, if any, to indemnify,

reimburse, advance, or contribute to the losses, liabilities, or expenses of an Indemnitee pursuant

to the Debtor’s limited liability company agreement, certificate of formation, bylaws, policy,

applicable law, or specific agreement in respect of any claims, demands, suits, causes of action,

or proceedings against an Indemnitee based upon any act or omission related to an Indemnitee’s

service with, for, or on behalf of the Debtor arising prior to the Effective Date.

         1.18 “Indemnitee” means Josh Rosen, Jerald Tenenbaum, Fernando Mateo, Alain

Chevreux, JR Marina and Restaurant Management Corp., FM&AC Corp, Inc. and Morrison

Tenenbaum, PLLC, together with all members, managers, directors, officers, and employees of

the Debtor, in each case employed by the Debtor or serving as a member, manager director or

officer immediately prior to or as of the Effective Date and acting in their respective capacities as

such immediately prior to the Effective Date, who are entitled to assert Indemnification

Obligations.

         1.19   “Interest” shall mean the rights of the members and economic interest holders of

the Debtor.

         1.20   “Petition Date” shall mean December 20, 2018.

         1.21   “Plan” shall mean this Chapter 11 Plan of Reorganization and any amendments

hereto or modifications hereof made in accordance with the provisions of the Code.




                                                  4
18-14125-shl      Doc 57     Filed 06/11/19    Entered 06/11/19 11:43:08        Main Document
                                              Pg 5 of 18


         1.22   “Priority Claim” shall mean a Claim, other than an Administrative Claim, that is

entitled to priority under Section 507 of the Code.

         1.23    “Reorganized Debtor” shall mean the Debtor as of the Confirmation Date,

subject to entry of the Confirmation Order.

         1.24   “Secured Claim” shall mean a Claim that is secured by a lien on property of the

Debtor’s estate in accordance with Section 506(a) of the Code.

         1.25   “Schedules” shall mean the schedules of assets and liabilities and the statement of

financial affairs filed by the Debtor as required by Section 521 of the Code and Bankruptcy Rule

1007, and all amendments thereto.

         1.26   “Unsecured Claim” shall mean any Claim that is not an Administrative Claim,

Priority Claim or Secured Claim, including, without limitation, Claims based upon pre-Petition

Date trade accounts payable or Claims based upon the rejection of an executory contract during

the pendency of the Chapter 11 Case.



                                     ARTICLE II
                        DESIGNATION OF CLAIMS AND INTERESTS

         All holders of Claims and Interests against the Debtor, of whatever nature, whether or not

scheduled or liquidated, absolute or contingent, whether Allowed or not, shall be bound by the

provisions of the Plan and are hereby classified as follows:

         Class 1: shall consist of all Allowed Priority Claims other than Allowed Priority Tax

Claims

         Class 2: shall consist of all Allowed Unsecured Claims including any Allowed Claims

arising out of the rejection of the Marina License.

         Class 3: shall consist of all Allowed Interests in the Debtor.

                                                   5
18-14125-shl     Doc 57      Filed 06/11/19    Entered 06/11/19 11:43:08          Main Document
                                              Pg 6 of 18


       In accordance with Section 1123(a)(1) of the Code, Administrative Claims and Priority

Tax Claims have not been classified and thus are excluded from the foregoing Classes.

                                 ARTICLE III
                      TREATMENT OF CLAIMS UNDER THE PLAN

       3.1     Satisfaction of Claims. The treatment of and consideration to be received by

holders of Allowed Claims shall be in full satisfaction, release and discharge of their respective

Claims against the Debtor.

       a)      Allowed Administrative Claims other than Claims of Professionals: These

Allowed Claims shall be paid in the ordinary course and according to the terms and conditions of

the respective contracts with respect to those Claims.

       b)      Allowed Administrative DIP Loan Claim of Waterfront Hospitality Partners,

LLC (“WHP”). Subject to the Confirmation Order becoming a Final Order, and the Plan

becoming effective, WHP shall agree to waive its right to distribution on account of its

Administrative DIP Loan Claim in full in exchange for receiving up to 18% of the Interests in

the Reorganized Debtor.

       c)      Allowed Claims of Professionals: Allowed Administrative Claims of

Professionals shall be paid in full, in Cash, upon the later of (i) allowance by the Court pursuant

to Section 330 of the Code and (ii) the Effective Date, or as soon thereafter as is reasonably

practicable.

       d)      United States Trustee’s Fees: Under the Plan, all United States Trustee statutory

fees arising under 28 U.S.C. § 1930 and 31 U.S.C. §3717 shall be paid in full, in Cash, in such

amount as they are incurred in the ordinary course of business by the Debtor or the Reorganized

Debtor. The Reorganized Debtor shall be responsible for the payment of United States Trustee

quarterly fees through the entry of a final decree closing the Chapter 11 Case.

                                                 6
18-14125-shl      Doc 57     Filed 06/11/19    Entered 06/11/19 11:43:08         Main Document
                                              Pg 7 of 18


       e)        Allowed Administrative and Priority Tax Claims: Allowed Administrative (if

any) and Priority Claims pursuant to 11 U.S.C. § 507(a)(8), if any, shall be paid in full, in Cash

on or as soon as practical after the Effective Date.

       f)        Administrative Claims of New York City Parks and Recreation Department

(“NYC Parks”): At the inception of the Chapter 11 Case, the Debtor was the licensee of 2

licenses from the NYC Parks:

                 1. M28-M (Marina); and

                 2. M28-SB (Restaurant)

       Marina License: The Marina License has been rejected effective May 15, 2019, and an

order has been entered reflecting same. The Debtor and the NYC Parks have reserved their

respective Claims and defenses, including any Administrative claims for unpaid license fees.

Any Allowed Administrative Claim arising out of the rejection of the Marina License shall be

paid on the later of (a) the Effective Date or(b) the allowance of such Claim.

       Restaurant License: The Debtor is electing to assume the Restaurant License as of the

Confirmation Date. All Claims and counterclaims are reserved, including cure of the Restaurant

License fees and the Debtor’s defenses, offsets and counterclaims thereto. Any Allowed

Administrative Claim arising out of the assumption of the Marina License, including any

Allowed cure Claims, shall be paid on the later of (a) the Effective Date or (b) the allowance of

such Claim(s).

       3.2       Class 1: The Holder of the Allowed Priority Claims, other than Allowed Priority

Tax Claims, shall be paid in full in Cash on or as soon as practical after the Effective Date. The

Allowed Class 1 Claims are unimpaired under this Plan and deemed to accept this Plan.




                                                  7
18-14125-shl      Doc 57     Filed 06/11/19    Entered 06/11/19 11:43:08          Main Document
                                              Pg 8 of 18


        3.3     Class 2: Holders of Allowed Unsecured Claims shall each receive a total Cash

distribution equal to a minimum of 40% of such Allowed Unsecured Claims in three (3) annual

installments commencing ninety (90) days after the Effective Date (the “First Payment Date”)

according to the following schedule: (a) 10% of the Allowed Unsecured Claims on or before the

First Payment Date; (b) 15% on or before the one year anniversary of the First Payment Date and

(c) 15% on or before the second year anniversary of the First Payment Date. In addition, the

Class 2 creditors shall receive, on a pro rata basis, the net proceeds, if any, recovered by the

Debtor in the Article 78, after payment of all expenses, costs and legal fees incurred in

connection with the prosecution of the Article 78, up to 100% of their Allowed Class 2 Claims,

with no interest thereon. Treatment under this Section 3.3 shall be in full and final satisfaction of

Class 2 Claims. Allowed Class 2 Claims are impaired under this Plan and holders of such Claims

shall be entitled to vote on this Plan.

        3.4     Class 3: Upon the Effective Date, all Interests shall be cancelled, subject to their

rights of distribution of proceeds from the Article 78 as set forth below, and membership

interests in the Reorganized Debtor shall be issued as follows: (a) WHP shall be issued up to

18% of the membership interests in the Reorganized Debtor in consideration of its waiver of

right to repayment of its Administrative DIP loan Claim; and (2) 348 Hudson River Partners

LLC shall be issued at least 82% of the membership interests in the Reorganized Debtor in

consideration for its continuing obligations under the Management Agreement dated May 8,

2019, as amended, and fulfillment of its indemnification obligations set forth herein. Interest

holders shall receive, on a pro rata basis based upon their Interests as of the Confirmation Date,

the net proceeds recovered by the Debtor in the Article 78, after payment of (i) all expenses,

costs and legal fees incurred in connection with the prosecution of the Article 78 and (ii) the



                                                  8
18-14125-shl     Doc 57     Filed 06/11/19    Entered 06/11/19 11:43:08          Main Document
                                             Pg 9 of 18


distributions to Class 2 Creditors provided in 3.3 above. The holders of Class 3 Interests are

Impaired under the Plan.

       3.5     Acceptance by Impaired Class of Claims. Class 2 shall have accepted the Plan

if (i) the holders of at least two-thirds in amount of the Allowed Claims actually voting have

voted to accept the Plan and (ii) more than one-half in number of the holders of such Allowed

Claims actually voting have voted to accept the Plan.

       3.6     Presumed Acceptance/Rejection of the Plan. Class 1 is unimpaired under and

deemed to accept the Plan, and Class 3 is Impaired, but its votes may not be used to confirm the

Plan. Their respective votes will therefore not be solicited

       3.7     Indemnification and Assumption of Obligations.

       (a)     The Reorganized Debtor will indemnify each Indemnitee to the same extent of

any Indemnification Obligation in effect immediately prior to the Effective Date. The

Reorganized Debtor’s Indemnification Obligations shall (i) survive confirmation of the Plan, (ii)

remain in full force and effect, and (iii) not be modified, reduced, discharged, impaired, or

otherwise affected in any way. Any such Indemnification Obligations owed in connection with

an event occurring after the Petition Date shall be paid as an Administrative Expense Claim

under the Plan. Any such assumed obligations owed in connection with an event occurring

before the Petition Date shall be treated as pre-petition Claims under the Plan, provided however

that nothing in the Plan shall in any way limit, modify, alter or amend the limitation of liability

of the Debtor members and managers set forth in limited liability company agreement, certificate

of formation, bylaws, policy, applicable law, or specific agreement in respect of any Claims or

Causes of Action against any Indemnitee.

       (b)     If and whenever any of the Indemnitees become liable for any reason whatsoever



                                                  9
18-14125-shl     Doc 57      Filed 06/11/19     Entered 06/11/19 11:43:08          Main Document
                                              Pg 10 of 18


under any of the Guaranteed Obligations, 348 Hudson River Partners LLC and the Reorganized

Debtor, along with their respective members, shall, within 45 days, unconditionally make

payment for all amounts arising from any such Guaranteed Obligation.

                                            ARTICLE IV

                                   MEANS FOR EXECUTION


       4.1     Distributions of Cash. Except as otherwise provided in the Plan, including

without limitation Article VIII of this Plan, the initial distribution of Cash required to be first

distributed to holders of Allowed Claims under the Plan shall be distributed by the Debtor within

ten (10) days after the Effective Date (other than Class 2 Claims which shall commence within

ninety (90) days after the Effective Date), except that to the extent that a Claim becomes an

Allowed Claim after the Effective Date, within ten (10) days after the order allowing such Claim

becomes a Final Order.

       4.2     Means for Implementation. The Plan shall be funded (a) with the Debtor’s

available cash on the Confirmation Date, (b) the Reorganized Debtor’s ongoing cash flow

following the Confirmation Date and (c) the proceeds if any, recovered in the Article 78. The

Article 78 will be funded by the Interest holders, and the Reorganized Debtor shall have no role,

responsibility or liability under the Article 78.

                                       ARTICLE V
                                  EXECUTORY CONTRACTS

       5.1     Assumption. On the Effective Date all executory contracts, license and unexpired

leases to which the Debtor is a party which have not been heretofore assumed, rejected or

modified pursuant to Bankruptcy Court order shall be deemed assumed.




                                                    10
18-14125-shl        Doc 57   Filed 06/11/19     Entered 06/11/19 11:43:08          Main Document
                                              Pg 11 of 18


                                   ARTICLE VI
                      GENERAL AND MISCELLANEOUS PROVISIONS

        6.1     Modification of the Plan. The Debtor reserves the right to amend or modify the

Plan in accordance with Section 1127 of the Code.

        6.2     Article and Section References. Unless otherwise specified, all section, article

and exhibit references in the Plan are to the respective section in, article of, or exhibit to the Plan.

The headings in the Plan are for convenience of reference only and shall not limit or otherwise

affect the provisions of the Plan. Words denoting the singular number shall include the plural

number and vice versa, and words denoting one gender shall include the other gender.

        6.3     Payment Dates. If any payment or act under the Plan is required to be made or

falls on a date which shall be a Saturday, Sunday or a legal holiday, the making of such payment

or performance of such act may be completed on the next succeeding business day, and shall be

deemed to have been completed timely. Any payment required under the Plan shall be deemed to

have been paid on the date when such payment is mailed.

        6.4     Notices. Any notices to be forwarded under the Plan shall be in writing and sent

by certified mail, return receipt requested, postage pre-paid; or by overnight mail or hand

delivery, addressed as follows:

If to the Debtor:

Mr. Josh Rosen
Manhattan River Group, LLC
236 West 26th Street
Suite 801
New York, NY 10001




                                                  11
18-14125-shl       Doc 57     Filed 06/11/19     Entered 06/11/19 11:43:08        Main Document
                                               Pg 12 of 18


with a copy to:

Rattet PLLC
202 Mamaroneck Avenue, Suite 300
White Plains, New York 10601
Attn: Robert L. Rattet, Esq.

       The Debtor may designate in writing any other address for purposes of this section,

which designation shall be effective upon receipt.

       6.5        Enforceability. Should any provision in the Plan be determined to be

unenforceable, such determination shall in no way limit or affect the enforceability or operative

effect of any and all other provisions of the Plan.

       6.6        Applicable Law. Except to the extent that the Code is applicable, the rights and

obligations arising under the Plan shall be governed by, and construed and enforced in

accordance with, the internal laws of the State of New York, except to the extent that other

provisions of Federal law are applicable.

       6.7        Successors and Assigns. The rights and obligations of any entity named or

referred to in the Plan shall be binding upon and inure to the benefit of the successors and assigns

of such entity.

       6.8        Reservation of Rights. Neither the filing of this Plan, nor any statement or

provision contained herein, shall be or be deemed to be an admission against interest. In the

event that the Effective Date does not occur, neither this Plan nor any statement contained herein

may be used or relied upon in any manner in any suit, action, proceeding or controversy within

or outside of the Chapter 11 Case.

       6.9        U.S. Trustee Fees and Post Confirmation Reports. The Debtor shall be

responsible for filing post-Confirmation Date reports with the Bankruptcy Court, and shall pay

all quarterly fees required under 28 U.S.C. § 1930 and applicable interest under 31 U.S.C. §

                                                  12
18-14125-shl     Doc 57     Filed 06/11/19     Entered 06/11/19 11:43:08         Main Document
                                             Pg 13 of 18


3717, until the earlier of (a) conversion or dismissal of the Chapter 11 Case or (b) entry of a final

decree closing the Chapter 11 Case.

                                 ARTICLE VII
                  RESOLUTION OF DISPUTED CLAIMS & RESERVES

       7.1     Objections. An objection to either the allowance of a Claim or an amendment to

the Debtor’s Schedules shall be in writing and may either be filed with the Bankruptcy Court or

pursued and resolved by other means by the Debtor at any time on or before the Effective Date,

subject to an extension of such deadline by the Bankruptcy Court, for cause.

       7.2     Amendment of Claims. A Claim may be amended after the Confirmation Date

only as agreed upon by the Debtor and the holder of such Claim and as approved by the

Bankruptcy Court or as otherwise permitted by the Code and Bankruptcy Rules.

       7.3     Reserve for Disputed Claims. The Debtor shall reserve, in a separate account,

held in trust for distribution pursuant to this Section, on account of each holder of a Disputed

Claim, in Cash, the amount that would otherwise be distributable on such date and thereafter to

such holder were such Disputed Claim an Allowed Claim on the Effective Date. The Cash so

reserved for the holder of such Disputed Claim shall be distributed as provided in Section 4.1

hereof after such Disputed Claim becomes an Allowed Claim, in the amount allocable under

Section 3.1-3 hereof to such Allowed Claim. The holder of a subsequently Allowed Claim shall

not be entitled to any interest on the Allowed Claim, regardless of when distribution thereon is

made to or received by such holder.




                                                 13
18-14125-shl     Doc 57     Filed 06/11/19     Entered 06/11/19 11:43:08        Main Document
                                             Pg 14 of 18


                                  ARTICLE VIII
                      EFFECT OF CONFIRMATION, DISCHARGE,
                    SURRENDER AND CANCELLATION OF CLAIMS

       8.1     Vesting of Property. On the Confirmation Date, title to and possession of any

and all property of the Debtor’s estate shall be re-vested in the reorganized Debtor free and clear

of all liens, claims, interests and encumbrances of any kind, subject to and except as otherwise

provided in the Plan.

       8.2     Discharge Granted Under Plan. The Debtor shall receive a discharge in the

Confirmation Order, which shall be governed by Code section 1141(d)(1).

       8.3     Releases. The consideration distributed under the Plan shall be in exchange for

and in complete satisfaction and release of all Claims of any nature against the Debtor, the

Reorganized Debtor or any of the assets of the Debtor’s estate.

       8.4     Exculpation. Neither the 348 Hudson River Partners LLC, Marina Hospitality

Partners LLC, the Debtor nor any of their members, managers, shareholders, officers,

directors, employees, attorneys, advisors, agents, representatives and assigns (hereafter,

collectively, the “Released Parties”) shall have or incur any liability to any entity for any

action taken or omitted to be taken in connection with or related to the formulation,

preparation, dissemination, confirmation or consummation of the Plan, the Disclosure

Statement or any contract, instrument, release or other agreement or document created or

entered into, or any other action taken or omitted to be taken in connection with the Chapter

11 Case or the Plan except with respect to its obligations under the Plan, with the exception of

any willful misconduct, gross negligence, criminal conduct, or unauthorized use of

confidential information that causes damages, and/or ultra vires acts. Notwithstanding any

other provision hereof, nothing contained in this Section shall (a) effect a release of any claim



                                                14
18-14125-shl     Doc 57     Filed 06/11/19     Entered 06/11/19 11:43:08        Main Document
                                             Pg 15 of 18


by the United States Government or any of its agencies, including Internal Revenue Service

(“IRS”) or any state and local authority whatsoever, including New York State Department of

Taxation and Finance (“NYSDTF”) and including, without limitation, any claim arising

under the Internal Revenue Code, ERISA, the environmental laws or any criminal laws of the

United States or any state and local authority, including the New York State Tax Law, against

the Released Parties, nor shall anything in this section enjoin the United States or any federal

governmental agency including IRS, or any state or local authority, including NYSDTF, from

bringing any claim, suit, action or other proceedings against any Released Party referred to

herein for any liability whatever, including, without limitation, any claim, suit or action

arising under the Internal Revenue Code, ERISA, the environmental laws or any criminal

laws of the United States or any state and local authority, including the New York State Tax

Law, nor shall anything in this Plan exculpate any party from any liability to the United States

Government or any of its agencies, including IRS, or any state and local authority whatsoever,

including NYSDTF, including liabilities arising under the Internal Revenue Code, ERISA, the

environmental laws or any criminal laws of the United States or any state and local authority,

including the New York State Tax Law, against the Parties referred to herein, or (b) limit the

liability of the Debtor’s professionals pursuant to Rule 1.8(h)(1) of the New York Rules of

Professional Conduct.

       8.5     Confirmation Injunction. Except as otherwise expressly provided in the Plan,

any and all entities who have held, hold or may hold Claims or Interests, including

Administrative Claims, against or in the Debtor shall, as of the Effective Date, be enjoined from:

       (a)     commencing, conducting, or continuing, in any manner, any suit, action, or other

proceeding of any kind (including, without limitation, in any judicial, arbitral, administrative or



                                                15
18-14125-shl     Doc 57     Filed 06/11/19     Entered 06/11/19 11:43:08          Main Document
                                             Pg 16 of 18


other forum) against the Debtor or reorganized Debtor with regard to such entity’s Claim

against the Debtor;

       (b)     enforcing, levying, attaching (including, without limitation, any pre-judgment

attachment), collection or otherwise recovering by any manner or means, whether directly or

indirectly, or any judgment, award, decree, or order against the Debtor or reorganized Debtor

with regard to such entity’s Claim against the Debtor;

       (c)     creating, perfecting or otherwise enforcing, in any manner, directly or indirectly,

any encumbrance of any kind against the Debtor or reorganized Debtor, the property of the

Debtor or reorganized Debtor, or any successor-in-interest to the Debtor or reorganized Debtor

with regard to such entity’s Claim against the Debtor;

       (d)     asserting any set off, right of subrogation or recoupment of any kind, directly or

indirectly, against any obligation due the Debtor, the property of the Debtor, or any successor-

in-interest to the Debtor with regard to such entity’s Claim against the Debtor; and

       (e)     acting in any manner, in any place whatsoever, that does not conform to or

comply with the provisions of the Plan.

                                    ARTICLE IX
                      DISTRIBUTIONS AND UNCLAIMED PAYMENTS

       Except as otherwise provided herein, in the event any claimant fails to claim any

distribution hereunder within 120 days from the date of such distribution, such claimant shall

forfeit all rights thereto, and to any and all future payments, and thereafter the Claim for which

such Cash was distributed shall be treated as a disallowed Claim. Distributions to Claimants

entitled thereto shall be sent to their last known address set forth on a proof of claim filed with

the Bankruptcy Court or, if no proof of claim is filed, on the Schedules filed by the Debtor or to

such other address as may be later designated by a creditor in writing to the Debtor. The Debtor

                                                 16
18-14125-shl     Doc 57     Filed 06/11/19     Entered 06/11/19 11:43:08          Main Document
                                             Pg 17 of 18


shall use its best efforts to obtain current addresses for all claimants. All unclaimed cash shall be

returned to the reorganized Debtor.

                                          ARTICLE X
                                      EVENTS OF DEFAULT

       10.1     An event of default shall occur if the Debtor shall fail to make any payment when

due under the Plan or shall fail to comply with any other material terms of this Plan, and written

notice of same has been provided to the Debtor, Debtor’s counsel and the Bankruptcy Court.

       10.2     Following an event of default, if such default has not been cured within ten (10)

days thereafter, any holder of a Claim, payment of which is in default, shall have the right to (a)

accelerate and demand payment due to such holder under the Plan; and/or (b) commence an

action against the Debtor in the Bankruptcy Court or United States District Court to compel

payment or otherwise to enforce the default.

                                      ARTICLE XI
                               RETENTION OF JURISDICTION

       The Bankruptcy Court shall retain jurisdiction of the Chapter 11 Case:

       (a)      To determine all controversies relating to or concerning the allowance of and/ or

distribution on account of Claims or Interests upon objection thereto, including the estimation of

any Claim under Section 502(c) of the Code;

       (b)      To determine requests for payment of Claims entitled to priority under Section

507(a)(2) of the Code, including any and all applications for compensation for professional fees

and expenses;

       (c)      To determine any and all applications, adversary proceedings, and contested or

litigated matters over which the Bankruptcy Court has subject matter jurisdiction pursuant to

28U.S.C Sections 157 and 1334;



                                                 17
18-14125-shl     Doc 57     Filed 06/11/19      Entered 06/11/19 11:43:08      Main Document
                                              Pg 18 of 18


       (d)     To determine all disputed, contingent or unliquidated Claims;

       (e)     To determine requests to modify the Plan pursuant to Section 1127 of the Code or

to remedy any defect or omission or reconcile any inconsistencies in this Plan or Confirmation

Order to the extent authorized by the Code;

       (f)     To make such orders as are necessary or appropriate to carry out the provisions

of, and to enforce, the Plan;

       (g)     To resolve controversies and disputes regarding the interpretation or enforcement

of the terms of the Plan; and

       (h)     To enter a final decree closing the Chapter 11 Case.

Dated: New York, New York
       June 11, 2019


MANHATTAN RIVER GROUP LLC



By:     /s /Josh Rosen
       Josh Rosen, Manager




                                                 18
